 

 [logo025.jpg]

5/14/14



 

THIS AGREEMENT is to be effective as of the 14th day of May 2014 by and between
Integrative Business Alliance, LLC, maintain its principal offices at 4151
Mission Blvd. Suite #216, San Diego, CA 92109 (herein referred to as “IBA”),
GARB OIL & POWER CORP., who maintains his principal office at W12350 S. Belcher
Rd. Bldg 14B, Largo, FL 33773 (hereinafter referred to as “Client”).

 

WITNESETH:

 

WHEREAS, IBA is engaged in the business of providing and rendering public
relations and communications services, and has knowledge, expertise and
personnel to render the requisite services to Client, and

 

WHEREAS, Client is desirous of retaining IBA for the purpose of obtaining public
relations and corporate communications services, so as to better, more fully and
more effectively deal and communicate with its shareholders and the investment
community as such may relate to GARB OIL & POWER CORP.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:

 

Engagement of IBA. Client herewith engaged IBA, and IBA agrees to render to
Client public relations, communications with the investment community, advisory
and consulting services.

 

The consulting services to be provided by IBA shall include, but are not limited
to, the development, implementation and maintenance of an ongoing program to
increase the investment community’s awareness of Client’s activities and to
stimulate the investment community’s interest in Client. Client acknowledges
that IBA’s ability to relate information regarding Client’s activities is
directly related to the information provided by Client to IBA.

 

Client acknowledges that IBA will devote such time as is reasonably necessary to
perform the services for Client, having due regard for IBA’s commitments and
obligations to other business for which it performs consulting services.

 

Term and Termination. The term of this Agreement shall be for a period of six
(6) months, commencing on the effective date hereof. If the parties hereto
desire to extend the relationship, the parties will renew this Agreement or
enter into a new Agreement, both of which must be done in writing. Either party
may terminate this Agreement immediately on written notice to the other party,
if the other party has committed a material breach of any term of this
Agreement. In the absence of any such breach, either party may terminate this
Agreement on 30 days’ written notice to the other party. In the event of a
material breech by IBA, IBA shall return the common stock provided for under
this Agreement.

 

Treatment of Confidential Information. Company shall not disclose, without the
consent of the Client, any financial and business information concerning the
business, affairs, plans, and programs of Client which are delivered by Client
to IBA in connection with IBA’s services hereunder, provided such information is
plainly and prominently marked in writing by Client as being confidential (the
“Confidential Information”). IBA will not be bound by the foregoing limitation
in the event:

 

- 1 -

 

 

 [logo025.jpg]

5/14/14

 

  (I) The Confidential Information is otherwise disseminated and becomes public
information, or   (II) IBA is required to disclose the Confidential Information
pursuant to a subpoena or other judicial order.

 

Representation by IBA of Other Clients. Client acknowledges and consents to IBA
rendering public relations, consulting, and/or communications services to other
clients of IBA engaged in the same or similar business as that of Client.

 

Indemnification by Client as to Information Provided to IBA. Client acknowledges
that IBA, in the performance of its duties, will be required to rely upon the
accuracy and completeness of information supplied to it by Client. Client agrees
to indemnify, hold harmless and defend IBA, its officers, agents, and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of its obligations under the Agreement.

 

Indemnification by IBA. IBA agrees to indemnify, hold harmless and defend Client
from any proceeding or suit which arises out of or is due to the actions,
negligent or otherwise, of IBA, its subsidiaries, agents, employees, or
affiliates in the performance of its obligations under the Agreement.

 

Independent Contractor. It is expressly agreed that IBA is acting as an
independent contractor in performing its services hereunder. Client shall carry
no workers compensation insurance or any health or accident insurance on IBA or
consultant’s employees. Client shall not pay any contributions to social
security, unemployment insurance, Federal or state withholding taxes nor provide
any other contributions or benefits that might be customary in an
employer-employee relationship.

 

Non-Assignment. This Agreement shall not be assigned by either party without the
written consent of the other party.

 

Compensation. Please refer to Schedule A, attached hereto and hereby
incorporated into this Agreement.

 

Notices. Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified in this
Agreement or such other address as either party may have given to the other in
writing.

 

Modified and Waiver. This Agreement may not be altered or modified except by
writing signed by each of the respective parties hereof. No breach or violation
of this Agreement shall be waived except in writing executed by the party
granting such waiver.

 

Entire Agreement. This writing contributes the entire Agreement between the
parties, and replaces and supersedes any previous oral or written agreement or
understanding that may exist. This Agreement can only be modified in writing and
executed by both parties. In the event that any party brings suit to enforce any
part of this Agreement, the prevailing party shall recover attorney fees and
legal costs.

 

Governing Law/Venue. This Agreement shall be governed under the laws of the
State of the California, and any claim arising here from shall be submitted to a
court of competent jurisdiction located in San Diego County, California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
the year first written above.

 

- 2 -

 

 



 [logo025.jpg]

5/14/14

 

SCHEDULE A-1

 

For the services to be rendered and performed by IBA during the term of this
Agreement, Client shall, upon mutual acceptance and execution of this Agreement,
deliver or arrange to be delivered to Integrative Business Alliance, LLC the
following: Eight-Hundred & Sixty Million (860,000,000) shares of restricted rule
144 (GARB) GARB OIL & POWER CORP. common stock.

 

INTEGRATIVE BUSINESS ALLIANCE, LLC       /s/ Zachary R. Logan   Zachary R. Logan
  Managing Director  



 

Dated: May 14th, 2014

 

GARB OIL & POWER CORP.       /s/ Tammy Taylor   Tammy Taylor   President & CEO  
Client  



 

Dated: May 14th, 2014

 

[The Balance of This Page Has Been Intentionally Left Blank]

 

- 3 -

 

 